DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 June 2021 has been entered.

Status of Claims
This action is in reply to the response and amendments received on 15 June 2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 8, and 15 have been amended.
Claims 2-7, 9-14, and 16-20 are original / previously presented.
Claims 1-20 are currently pending and have been examined.

Response to Arguments
Regarding the Applicant’s arguments filed regarding the previous 35 USC 101 rejection of claims 1-20 have been considered but they are not persuasive.
Applicant argues the claims are not directed to an abstract idea because  “Examiner on Pages 8 and 9 of the Office Action alleged that the claim limitations are directed to the grouping of certain methods of organizing human activity.  Applicant respectfully disagrees and submits that the claim limitations are directed to, essentially, a process for querying and bundling delivery jobs in which, upon expiration of a delivery job in the queue, the system determines whether to bundle the delivery job with another delivery job currently in the queue.  The process may help reduce the total driving distance for handling multiple delivery jobs and save storage space and computing resources caused by processing multiple delivery jobs when they could’ve been combined into one.  In addition, the process may also help optimize routes for delivering point-to-point single delivery jobs and the associated costs of deliveries.  The determination 
Applicant argues that the claims are not directed to an abstract idea because “Further, Examiner on Pages 9 and 10 of the Office Action alleged that the claim limitations ‘but for the recitation of generic computer components, … falls within Mental Processes grouping of abstract ideas.’  Applicant respectfully disagrees with this allegation.  As indicated in the 2019 PEG, ‘claims that do not recite matter that falls within the enumerated groupings of abstract ideas should not be treated as reciting abstract ideas’” (Remarks pg. 13).  Examiner disagrees. First, the limitations regarding determining, calculating, and computing each represent mental processes because under their broadest reasonable interpretation, the claim covers performance of the limitations in the mind (i.e. mental processes) but for the recitation of generic computer components. That is, other than reciting memory devices / processor / non-transitory computer readable storage medium / second server, nothing in the claim element precludes the step from practically being performed in the mind, or by a human using pen and paper.  Claiming these generic computer components to perform the determining, calculating, and computing limitations does not preclude the claim from being grouped in the mental processes (or organizing human activity / mathematical concepts) grouping of abstract ideas in Step 2A Prong One.  This argument is not persuasive.
Applicant argues that the claims are not directed to an abstract idea because “the claimed subject matter is not a mental process because it does not include any of the following groupings: observation, evaluation, judgement, or opinion.  Specifically, causing, by the second server, a display of a user interface on a computing device that includes a listing of the first job and the second job as the single item and the cost of the route to deliver the single item is clearly not a concept that can be performed in the human mind.  Therefore, at least for these reasons the claimed subject matter is not a mental process” (Remarks pg. 13).  Examiner disagrees. First, the limitations regarding determining, calculating, and computing each represent mental processes. For example, but for the generic / general purpose computer language, determining in the context of the claims encompasses a user manually evaluating delivery constraints and delivery information available then judging how long to maintain jobs in a queue before listing the jobs / bundles for auction, and judging whether to bundle the items; calculating in the evaluating and judging pickup or delivery costs based on delivery constraints; computing in the context of the claims encompasses a user manually evaluating and judging a route cost based on pickup / delivery cost.  Second, the limitation of causing, by the second server, a display of a user interface on a computing device that includes a listing of the first job and the second job as the single item and the cost of the route to deliver the single item is not identified as a mental process.  Listing the first job and the second job as a single item is identified as representing certain methods of organizing human activities (e.g. commercial interaction, sales activities, managing personal behavior, following rules or instructions); and the limitation of causing a display is identified as an additional element recited at a high level of detail that represents the extra-solution activity of outputting data applied on a computer which does not provide a practical application or significantly more to the abstract concept.  Hence, the claims still recite mental processes.  This argument is not persuasive.
Applicant argues that the claims recite a practical application because “Amended independent claims 1, 8, and 15 each recites, in part: calculating a constant cost of pickup or delivery of the single item based on the first delivery constraints and the second delivery constraints; computing a cost of a route to deliver the single item based on the constant cost” (Remarks pg. 15).  Examiner disagrees. Both the calculating and computing steps are recognized in Step 2A Prong One as part of the judicial exception, and as presently claimed at a high level of detail represent organizing human activities (e.g. fundamental economic practices, following rules or instructions), mental processes (e.g. evaluation, judgement), and mathematical concepts (e.g. mathematical formulas, mathematical calculations).  These limitations do not satisfy the criteria to recite a practical application in Step 2A Prong Two because they do not improve the functioning of a computer, do not improve the functioning of an other technology or technical field, do not apply the judicial exception to a particular machine, do not effect a transformation of a particular article to a different state or thing, and do not apply / use the exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technical environment.  This argument is not persuasive.
Applicant argues the claims are eligible similar to USPTO hypothetical Example 40 and “as a whole provide a specific improvement in the prior systems by querying and bundling delivery jobs in network traffic monitoring which is a technical field / technical process.  In contrast, the Applicant’s alleged improvements of reducing driving distance, reducing storage space, and helping optimize routes based on determining a first and second item are to be delivered together as a single item at best only represents a business process / business improvement that could otherwise be performed manually, and is not a technology / technical field improvement that satisfies the criteria of MPEP 2106.05(a).  As noted in the argument response above, the Applicant’s specification fails to disclose details about reducing computing resources as argued.  Second, whether limitations present improvements to a technical field is rooted in the Step 2A Prong Two and Step 2B analysis. Hypothetical Example 40 claim 1 collects traffic data (technical data), analyzes it, and presents its technical improvement of improved network traffic monitoring by further collecting additional traffic data determining both the first job and the second job within the queue are to be included as a single item for auction and listing it.  Third, whereas the additional elements in Example 40 claim 1 are integral to the technical improvement of improved network traffic monitoring; the additional elements in the Applicant’s claims of receiving first / second jobs, displaying, exchanging data over an electronic network, and the online marketplace are only insignificant extra-solution activities and generally link the use of the judicial exception to a technical environment, which do not satisfy the criteria for integration into a practical application.  For these reasons, the Applicant’s claims do not present a technical improvement similar to hypothetical Example 40 claim 1.
Applicant argues that the claims are eligible because “the claim elements ‘calculating a constant cost of pickup or delivery of the single item based on the first delivery constraints and the second delivery constraints’ and ‘computing a cost of a route to deliver the single item based on the constant cost’ incorporate technical details from paragraphs 0069-0095 in the Specification, specifically from paragraphs 0076-0078.  These two recited claim elements further specify how bundling delivery jobs are determined by the system, and based on which the costs of route may be computed for the bundled delivery jobs.  Specifically, the job bundling determination module 312 in the system may perform various calculations and computations to determine a constant cost of pickup and delivery (e.g. drop-off) of an item based on its delivery constraints (e.g., package content, driver, etc.).  The constant cost indicates any bundling arrangement will lead to a constant total cost of pickup and delivery when certain conditions are satisfied, so the remaining steps for determination reduce to a minimization of distance driven.  Based on the calculated constant cost, the job bundling determination module 312 computes the total cost of the route for delivering a bundled job.  Applicant respectfully submits that at least these two claim elements show technical details associated with technical improvements, such as reducing the total driving distance for handling multiple delivery jobs, saving storage space and computing resources caused by separately this functionality is not represented in the claim language.  As presently claimed, the calculated constant cost is only used in computing a cost of a route to deliver the single item, and the route cost is only displayed as an extra-solution output.  Neither is used in the determination of how bundling delivery jobs are determined in the claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Second, also note that the claimed steps of calculating and computing are both claimed at a high level of detail. These steps and lack technical details, particular steps, and complex scope and/or magnitude.  At this claimed high level, these steps could be performed by a person, or by a person with pen and paper.  Hence, these steps may be grouped as representing mathematical concepts, organizing human activities, and/or mental processes.  Third, these the calculating and computing steps do not improve the functioning of a computer, improve a technology or technical field, apply the exception to a particular machine, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the judicial exception to a particular technological environment.  Hence, since these limitations are part of the judicial exception in Step 2A Prong One, and do not satisfy any of the criteria in Step 2A Prong Two, these limitations do not integrate the claims into a practical application.  This argument is not persuasive.
Regarding the previous 35 USC 103 rejection of claims 1-20, the Applicant has successfully amended the claims, and accordingly the rejection is rescinded.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 20 November 2015 has been acknowledged by the Office.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-20:
Claims 1, 8, and 15 includes the limitation “calculating a constant cost of pickup or delivery of the single item based on the first delivery constraints and the second delivery constraints” which represents claim language in scope that is not supported by the written specification.  The Applicant’s specification only recites the following passages ¶[0076-78] regarding constant costs of pickup and delivery without detailing this calculation:

    PNG
    media_image1.png
    319
    652
    media_image1.png
    Greyscale

	Original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function. Ariad, 598 F.3d at 1349. See MPEP §2161.01(I). While the applicant specifies above that the pickup cost and drop-off costs are constant, there is no written content as to how or what specific calculations are performed (i.e. formulas, algorithms, sequence of mathematical steps, process of determination, for example) in order to calculate the constant pickup cost and constant delivery for the single item (i.e. first package and second package together) based on the first delivery constraints and the second delivery constraints as claimed, such that any person skilled in the art can make and use the invention.  Also, note that these passages referencing constant pickup and drop-off / delivery cost also do not address a relationship with delivery constraints (e.g. a deliver by date or preferred courier (Applicant specification ¶[0018], ¶[0061]), or fixed time frame (Applicant Specification ¶[0029])). Applicant specification ¶[0076] only states that pick-up and drop-off costs are constant for an item, without providing a calculation / algorithm for calculating these pick-up or drop-off costs. As such, claims 1, 8, and 15 (and dependent claims 2-7, 9-14, and 16-20) are rejected as failing the written description requirement.  The written description requirement can be satisfied if the particular steps, i.e., algorithm, necessary to perform the claimed function were “described in the specification.” In re Hayes Microcomputer Prods., Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, (Fed. Cir. 1992).   

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20:
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1:
Claims 1-7 recite a method; claims 8-14 recite a system; and claims 15-20 recite a non-transitory computer readable storage medium.  Since the claims recite either a process, machine, manufacture, or composition of matter, the claims satisfy Step 1 of the Subject Matter Eligibility Framework in MPEP 2106 and the 2019 Patent Examination Guidelines (PEG).  Analysis proceeds to Step 2A Prong One.
Step 2A – Prong One:
Claim(s) 1-20 recite an abstract idea. Independent claims 1, 8, and 15 recite updating a queue by adding the first job into the queue for a first period of time that is determined based on the first delivery constraints, expiration of the first period of time causing the first job to be listed on [a] marketplace for auction to a plurality of couriers; updating the queue by adding the second job into the queue for a second period of time that is determined based on the second delivery constraints, wherein adding the second job occurs prior to expiration of the first period of time; after the first period of time has expired and before the first job is removed from the queue to be provided to the marketplace for auction to the plurality of couriers, determining both the first job and the second job within the queue to be included as a single item for auction in the marketplace based at least in part on the first delivery constraints and the second delivery constraints; calculating a constant cost of pickup or delivery of the single item based on the first delivery constraints and the second delivery constraints; computing a cost of a route to deliver the single item based on the constant cost; and listing of the first job and the second job as the single item and the cost of the route to deliver the single item on the marketplace for auction to the plurality of couriers in response to expiration of a third period of time that is determined based on the first delivery constraints and the second delivery constraints, and enable a process for bidding on the 
First, the limitations of updating, by the second server, a queue by adding the first job into the queue for a first period of time that is determined based on the first delivery constraints, expiration of the first period of time causing the first job to be listed on [a] marketplace for auction to a plurality of couriers; updating, by the second server, the queue by adding the second job into the queue for a second period of time that is determined based on the second delivery constraints, wherein adding the second job occurs prior to expiration of the first period of time; after the first period of time has expired and before the first job is removed from the queue to be provided to the marketplace for auction to the plurality of couriers, determining, by the second server, both the first job and the second job within the queue to be included as a single item for auction in the marketplace based at least in part on the first delivery constraints and the second delivery constraints; calculating a constant cost of pickup or delivery of the single item based on the first delivery constraints and the second delivery constraints; computing a cost of a route to deliver the single item based on the constant cost; and listing of the first job and the second job as the single item and the cost of the route to deliver the single item on the marketplace for auction to the plurality of couriers in response to expiration of a third period of time that is determined based on the first delivery constraints and the second delivery constraints, and enable a process for bidding on the listing of the single item are a methods of organizing human activities.  For instance, the claims are similar to a delivery coordinator determining when and how to list delivery jobs for auction to carriers with cost information, including determining when jobs should be listed together as a bundle based on when jobs are received and conditions. Other than reciting generic computer components, such as a computing device / memory devices / processor / non-transitory computer readable storage medium / second server, nothing in these claim limitations preclude the steps from practically being performed by a person / people. If a claim limitation, under its broadest reasonable interpretation, covers certain methods of organizing human activity (e.g. fundamental economic principles or practices; commercial interactions, marketing or sales activities or behaviors; managing personal behavior or relationships or interactions between people, following rules or instructions) but for the recitation of generic computer components, then it falls within the ‘Certain Methods of Organizing Human Activity’ grouping of abstract ideas. 
determined based on the first delivery constraints; a second period of time that is determined based on the second delivery constraints; after the first period of time has expired and before the first job is removed from the queue to be provided to the marketplace for auction to the plurality of couriers, determining, by the second server, both the first job and the second job within the queue to be included as a single item for auction in the marketplace based at least in part on the first delivery constraints and the second delivery constraints; calculating a constant cost of pickup or delivery of the single item based on the first delivery constraints and the second delivery constraints; computing a cost of a route to deliver the single item based on the constant cost; and a third period of time that is determined based on the first delivery constraints and the second delivery constraints, as drafted, are processes that under their broadest reasonable interpretation, cover performance of the limitations in the mind (i.e. mental processes) but for the recitation of generic computer components. That is, other than reciting memory devices / processor / non-transitory computer readable storage medium / second server, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the generic / general purpose computer language, determining in the context of the claims encompasses a user manually evaluating delivery constraints and delivery information available then judging how long to maintain jobs in a queue before listing the jobs / bundles for auction, and judging whether to bundle the items; calculating in the context of the claims encompasses a user manually evaluating and judging pickup or delivery costs based on delivery constraints; computing in the context of the claims encompasses a user manually evaluating and judging a route cost based on pickup / delivery cost. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g. an evaluation, judgement) but for the recitation of generic computer components, then it falls within the ‘Mental Processes’ grouping of abstract ideas.  
	Third, the calculating a constant cost of pickup or delivery of the single item based on the first delivery constraints and the second delivery constraints; computing a cost of a route to deliver the single item based on the constant cost limitations recite mathematical formulas or calculations.  Thus, the claim recites a mathematical concept.  Note that in this claim, the calculating step is determined to recite a mathematical concept because the claim explicitly recites a calculation; and the computing step presents 
The mere recitation of generic computer components (e.g. claim 1: second server, computing device; claim 8: memory devices, processor, second server, computing device; claim 15: processor, second server, computing device) does not take the claims out of methods of the organizing human activities / mental processes / mathematical concepts groupings. Accordingly, the claims recite an abstract idea.  Analysis proceeds to Step 2A Prong Two.
Step 2A – Prong Two:
This judicial exception is not integrated into a practical application. First, claims 1, 8, and 15 as a whole merely describes how to generally ‘apply’ the concept of organizing human activities / mental processes / mathematical concepts in a computer environment.  The claimed computer components (i.e. memory devices, processor, non-transitory computer readable storage medium, second server, computing device) are recited at a high-level of generality and are merely invoked as tools to perform an existing manual process.  Simply implementing the abstract idea on a generic / general-purpose computer is not a practical application of the abstract idea.  See MPEP 2106.04(d) and 2016.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of receiving and its steps of receiving, from a first server at a second server, a first job for delivery of a first package from a first pickup location to a first drop-off location, the first job including first delivery constraints; receiving, from the first server at the second server, a second job before the first period of time expires, the second job being for delivery of a second package from a second pickup location to a second drop-off location, the second job including second delivery constraints and being received after the first job are recited at a high level of generality (i.e. as a general means of gathering data for subsequent updating the queue, determining the first / second / third period of time, and determining to list the items as a single item), and amounts to mere data gathering and data transmission, which are forms of insignificant extra-solution activity. See MPEP 2106.04(d) and 
Next, the additional element of displaying and its limitations of causing, by the second server, a display of a user interface on a computing device are recited at a high level of generality (i.e. a general means of displaying a listed single item combining a first and second job on a marketplace, general means of displaying route cost information), and amounts to mere outputting of data, which is a form of extra-solution activity.  See MPEP 2106.04(d) and 2106.05(g). Furthermore, the processor / non-transitory computer readable storage medium, user interface, computing device (general computer components / generic computers) are only being used as a tool in the causing display, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding displaying more than using computers as a tool to perform an otherwise manual process. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of the electronic network, and its steps of facilitating an exchange of data, over an electronic network, between the second server and the computing device are recited at a high level of generality (i.e. as a general means of transmitting data for subsequent bidding), and amounts to mere data transmission, which is a form of insignificant extra-solution activity. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the second server, computing device, electronic network (generic computers / general computer components) are only being used as a tool in the exchanging data, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding exchanging data more than using computers as a tool to perform an otherwise manual process.  Accordingly, this additional element does 
Next, the additional element of an online marketplace for auction, and bidding via the electronic network in the limitations does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. Internet), and as such does not provide integration into a practical application.  See MPEP 2106.04(d) and 2106.05(h).  Hence, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The combination of these additional elements is no more than mere instructions to apply the exception using generic computers / general computer components (e.g. processor, memory, non-transitory computer readable storage medium, first / second server, user interface, computing device), adding high-level extra-solution and/or post-solution activities (e.g. data gathering, data transmission, outputting data), and generally applying the exception to a technological environment / field of use (e.g. Internet). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea.  Hence, the claims are directed to an abstract idea without a practical application.  Analysis proceeds to Step 2B.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements of using one or more memory devices / at least one processor / non-transitory computer readable storage medium / second server / computing device to perform updating, determining, calculating, computing, listing, auction[ing], bidding amounts to no more than mere instructions to ‘apply’ the exception using generic computers.  The same analysis applies here in Step 2B, i.e. mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f).
receiving are recited at a high level of generality (i.e. as a general means of gathering / transmitting data for updating the queue, determining the first / second / third period of time, and determining to include the first and second job together), and amounts to mere data gathering / data transmission, which are a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. processor / non-transitory computer readable storage medium / first server, second server) in these steps merely represents using generic / general-purpose computers as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these receiving steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering, data transmission), representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network, using the Internet to gather data (Symantec), using a telephone for image transmission (TLI Communications), a computer receives and sends information over a network (buySAFE; OIP Techs), gathering statistics (OIP Techs). Also, see the Applicant’s specification ¶[0034], ¶[0038], ¶[0058] describing the additional element of receiving jobs at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars of receiving to satisfy 35 USC 112(a).  Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the displaying are recited at a high level of generality (i.e. a general means of displaying a listed single item combining a first and second job on a marketplace, general means of display route cost information), and amounts to mere outputting of data, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The Symantec), a computer receives and sends information over a network (buySAFE, OIP Techs), presenting offers (OIP Techs).  Also, see the Applicant’s specification ¶[0035], ¶[0139] describing the additional element of displaying at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars of displaying to satisfy 35 USC 112(a).  Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the electronic network and facilitating an exchange of data are recited at a high level of generality (i.e. as a general means of transmitting data for bidding), and amounts to mere data transmission, which are a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computers (i.e. second server, computing device) in these steps merely represents using generic / general-purpose computers as a tool, and are not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these exchange of data steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data transmission) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), a computer receives and sends information over a network (buySAFE; OIP Techs). Hence, these features do not provide an inventive concept / significantly more.
online marketplace for auction and bidding via the network does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. Internet). The same analysis applies here in Step 2B, i.e. generally linking the use of the judicial exception to a particular technological environment or field of use does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(h). Furthermore, the online marketplace for auction is also claimed at a high level of generality, representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular using the Internet to gather data (Symantec), a computer receives and sends information over a network (buySAFE), presenting offers and gathering statistics (OIP Techs). Also, see the Applicant’s specification ¶[0003], ¶[0031] describing the additional element of the online marketplace for auction as both known in the industry (e.g. eBay, Shutl) and at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars of an online marketplace for auction to satisfy 35 USC 112(a).  Hence, these features do not provide an inventive concept / significantly more.
The claims do not improve another technology or technical field.  Instead the claims represent a generic implementation of organizing human activities / mental processes / mathematical concepts ‘applied’ by generic / general-purpose computers, generally ‘applied’ to a field of use (e.g. Internet), and using general computer components in extra-solution capacities such as data gathering and outputting data. The claims do not provide meaningful limitations beyond generally linking the user of an abstract idea to a particular technological environment.  At best, the claims are more directed towards solving a business / economic / entrepreneurial problem (i.e. whether to bundle/group delivery jobs for auctioning, when to bundle / group delivery jobs for auctioning), that is tangentially associated with a technology element (e.g. Internet), rather than solving a technology based problem.  See MPEP 2106.05(a). The claims do not improve the functioning of a computer itself. The claims are more directed towards improving a business / economic / entrepreneurial process rather than improving a computer outside of a business use, i.e. using computers a tool.  The claims do not apply the judicial exception with or by use of a particular machine.  
Viewing the claim limitations as an ordered combination does not add anything further than looking at each of the claim limitations individually, both with respect to the independent claims 1, 8, and 15, and further considering the addition of dependent claims 2-7, 9-14, and 16-20. Note that the combination of limitations and claim elements add nothing that is not already present when the steps are considered separately, simply reciting implementation as performed by generic computers (e.g. processor; first / second server; computing device and user interface), see Alice (2014); and without providing a particular, non-generic arrangement of various computers / components to achieve a technical improvement, see BASCOM Global Internet v. AT&T Mobility LLC (2016). With respect to the dependent claims:
Dependent claims 2, 9, and 16: The limitation determining that the first package and the second package can be delivered along a single route at less cost than the first package and the second package being delivered along the first route and second route, respectively is further directed to a method of organizing human activities (e.g. commercial interactions, managing personal behavior or relationships or interactions between people) and/or mental process (e.g. evaluation, judgement) as described in the independent claims. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claims 3, 10, and 17:  The limitation wherein the cost of a route is measured as a function of a distance to traverse the route or as a function of a time it takes to traverse the route only further narrows the previously recited abstract idea limitations, and/or represents a mathematical concept (i.e. mathematical relationship). For the reasons described above with respect to the independent claims, the judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claims 4 and 11:  The limitation wherein the cost of a route is measured as a function of a number of distinct pickup locations and a number of distinct drop-off locations along the 
Dependent claim 5: The limitations of determining whether to include the first job, the second job, and the third job as a subsequent single item for auction in the marketplace; and based on determining that the first job, the second job, and the third job is not included as the subsequent single item for auction in the marketplace, updating the queue by adding the third job into the queue for a fourth period of time that is determined based on the third delivery constraints, wherein expiration of the fourth period of time causes the third job to be listed on the marketplace for auction to the plurality of couriers are further directed to methods of organizing human activities (e.g. fundamental economic principles or practices; commercial interactions; managing personal behavior or relationships or interactions between people, following rules or instructions) similar to the independent claims.  In addition, the limitations of determining whether to include the first job, the second job, and the third job as a subsequent single item for auction in the marketplace; and a fourth period of time that is determined based on the third delivery constraints are also further directed to mental processes (e.g. evaluation, judgement) similar to the independent claims.  Reciting an online marketplace in these determining / listing steps does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. Internet), which does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(h).  Next, the limitation of receiving a third job for delivery before the third period of time expires, the third job being for delivery of a third package from a third pickup location to a third drop-off location, the third job including third delivery constraints is an additional element recited at a high level of generality (i.e. as a general means of gathering data for subsequent determining, updating, and listing steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity, which does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  Furthermore, these receiving steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP Symantec), using a telephone for image transmission (TLI Communications), a computer receives and sends information over a network (buySAFE; OIP Techs), gathering statistics (OIP Techs). For these reasons, and those presented above with respect to the independent claims, these limitations do not meaningfully integrate the abstract idea in a practical application, and do not provide significantly more than the abstract idea.
Dependent claims 6, 12-13, 18-19: The limitations of determining whether to include the first job, the second job, and the third job as a subsequent single item for auction in the marketplace;
based on determining that the first job, the second job, and the third job is to be included as the subsequent single item for auction in the online marketplace, generating the subsequent single item that is a bundle including the first, second, and third jobs, wherein the bundle provides a lowest combined cost of routes for delivery of the first, second, and third packages within the respective first, second, and third delivery constraints; causing display of a further user interface on the computing device that includes a listing of the subsequent single item on the marketplace for auction to the plurality of couriers in response to expiration of a fifth period of time that is determined based on the first delivery constraints, the second delivery constraints, and the third delivery constraints; and determining a likelihood that no new job for delivery of an additional package is to be received before the fifth period of time expires (claims 6, 13, 19) are further directed to methods of organizing human activities (e.g. fundamental economic principles or practices; commercial interactions; managing personal behavior or relationships or interactions between people, following rules or instructions) similar to the independent claims.  Also, the limitations of determining whether to include the first job, the second job, and the third job as a subsequent single item for auction in the marketplace; determining that the first job, the second job, and the third job is to be included as the subsequent single item for auction in the online marketplace; a fifth period of time that is determined based on the first delivery constraints, the second delivery constraints, and the third delivery constraints; and determining a likelihood that no new job for delivery of an additional package is to be received before the fifth period of time expires (claims 6, 13, 19) are also further directed to mental processes (e.g. evaluation, judgement) similar to the independent claims.  Reciting an online marketplace in these determining / listing steps does no more than generally link the receiving a third job for delivery before the third period of time expires, the third job being for delivery of a third package from a third pickup location to a third drop-off location, the third job including third delivery constraints is an additional element recited at a high level of generality (i.e. as a general means of gathering data for subsequent determining, updating, and listing steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity, which does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  Furthermore, these receiving steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network, using the Internet to gather data (Symantec), using a telephone for image transmission (TLI Communications), a computer receives and sends information over a network (buySAFE; OIP Techs), gathering statistics (OIP Techs). Next, the limitation of causing display of a further user interface on the computing device is an additional element recited at a high level of generality (i.e. as a general means of outputting data for subsequent auction), and amounts to mere outputting data, which is a form of insignificant extra-solution activity, which does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  Furthermore, these displaying steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. outputting / displaying data) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular transmitting data over a network (Symantec), a computer receives and sends information over a network (buySAFE, OIP Techs), presenting offers (OIP Techs). For these reasons, and those presented above with respect to the independent claims, these limitations do not meaningfully integrate the abstract idea in a practical application, and do not provide significantly more than the abstract idea.
Dependent claims 7, 14, and 20: The limitation of processing historical data regarding a rate at which jobs are received, and (claim 7) / or (claims 14, 20) a likelihood of receiving a job with an associated pickup or drop-off location that is within a threshold distance limit from any pickup or drop-off locations associated with other jobs in the queue before each of their respective associated time periods expire is further directed to a method of organizing human activities (e.g. commercial interactions, managing personal behavior or relationships or interactions between people, following rules or instructions) and/or mental process (e.g. evaluation, judgement). Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Therefore claims 1,  8, 15, and the dependent claims 2-7, 9-14, 16-20 and all limitations taken both individually and as an ordered combination, do not integrate the judicial exception into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.  Accordingly, claims 1-20 are ineligible.

Novelty / Non-Obviousness
Claims 1-20 are not rejected under 35 USC 102 or 35 USC 103.  The Examiner knows of no art which teaches or suggests: “after the first period of time has expired and before the first job is removed from the queue to be provided to the online marketplace for auction to the plurality of couriers, determining, by the second server, both the first job and the second job (added prior to expiration of the first period of time) within the queue to be included as a single item for auction in the online marketplace based at least in part on the first delivery constraints and the second delivery constraints; listing of the first job and the second job as the single item and the cost of the route to deliver the single item on the online marketplace for auction to the plurality of couriers in response to expiration of a third period of time that is determined based on the first delivery constraints and the second delivery constraints” as recited in combination with the limitations of independent claim 1, and similarly recited in independent claims 8 and 15.
The prior art of Carpenter (US 2010/0042461) details determining whether to include the first and second job as a single item when jobs are first entered in the queue; and Carpenter also details after the posted job (i.e. the second job if it satisfies related posted service order criteria and is already removed from the queue); listing the first job and the second job (as an already posted job) as the single item together on the online marketplace for bidding following the expiration time of the later-occurring of the first and second job (i.e. third period of time) which is based on the constraints (Carpenter Fig 3A-3B, ¶[0007], ¶[0031], ¶[0033-34]).  However, Carpenter does not explicitly state after the first period of time has expired and before the first job is removed from the queue to be provided to the online marketplace for auction to the plurality of couriers, determining, by the second server, both the first job and the second job (added prior to expiration of the first period of time) within the queue to be included as a single item for auction in the online marketplace based at least in part on the first delivery constraints and the second delivery constraints; listing of the first job and the second job as the single item and the cost of the route to deliver the single item on the online marketplace for auction to the plurality of couriers in response to expiration of a third period of time that is determined based on the first delivery constraints and the second delivery constraints.
The prior art of Zohar (US 2013/0024249 A1) details the server determining whether to include first and second delivery jobs together (i.e. as a single item) for couriers based on the first and second delivery constraints; and route cost is based on the number of route stops including pickup and destination stops (Zohar Fig 2, Fig 7, ¶[0021], ¶[0064], ¶[0066], ¶[0083-89], ¶[0104-105], claims 57-59, claim 62-63).  However, Zohar does not explicitly state the determining to include the first and second delivery jobs together occurs after the first period time has expired and before the first job is removed from the queue; listing the first and second job as a single item and the cost of the route to deliver the single item on the online marketplace for auction to the plurality of couriers in response to expiration of a third period of time that is determined based on the first delivery constraints and the second delivery constraints.
The prior art of Jensen (US 2008/0235147 A1) details an online marketplace of jobs for auction to a plurality of couriers, including job groupings delivered together (i.e. single item); and calculating cost factors for pickup and delivery for a single shipment, which are used in computing a total cost of the 
The prior art of Nadan (US 2005/0021346 A1) details an online bid-ask marketplace of jobs for a plurality of carriers, including multiple loads combined into single loads (i.e. single item); and displaying the routes with the rates (i.e. cost of the route) associated with each load available in the marketplace for the carriers / couriers (Nadan ¶[0005], ¶[0008], ¶[0017], ¶[0102], claim 14). However, Nadan does not explicitly state after the first period of time has expired and before the first job is removed from the queue to be provided to the online marketplace for auction to the plurality of couriers, determining, by the second server, both the first job and the second job (added prior to expiration of the first period of time) within the queue to be included as a single item for auction in the online marketplace based at least in part on the first delivery constraints and the second delivery constraints; listing of the first job and the second job as the single item and the cost of the route to deliver the single item on the online marketplace for auction to the plurality of couriers in response to expiration of a third period of time that is determined based on the first delivery constraints and the second delivery constraints.
The prior art of Hirai (US 2011/0178945 A1) details establishing a constant delivery cost for delivery of a sequence of items to be delivered (i.e. the single item) based on geographic area of the deliveries (Hirai ¶[0007], ¶[0024], ¶[0035]), but does not explicitly state after the first period of time has expired and before the first job is removed from the queue to be provided to the online marketplace for auction to the plurality of couriers, determining, by the second server, both the first job and the second job (added prior to expiration of the first period of time) within the queue to be included as a single item for auction in the online marketplace based at least in part on the first delivery constraints and the second 
Thus, the art on record fails to collectively teach “after the first period of time has expired and before the first job is removed from the queue to be provided to the online marketplace for auction to the plurality of couriers, determining, by the second server, both the first job and the second job within the queue to be included as a single item for auction in the online marketplace based at least in part on the first delivery constraints and the second delivery constraints; listing of the first job and the second job as the single item and the cost of the route to deliver the single item on the online marketplace for auction to the plurality of couriers in response to expiration of a third period of time that is determined based on the first delivery constraints and the second delivery constraints” as substantially required by independent claims 1, 8, and 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TALLMAN whose telephone number is (571)272-3198.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


BRIAN TALLMAN
Examiner
Art Unit 3628



/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        /MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628